Citation Nr: 1712178	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-29 882	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability from an allergic reaction experienced after administration of radiocontrast media (Optiray 320) by VA medical personnel on May 2, 2005.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1968 to September 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

In August 2016, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The resolution of the appellant's 38 U.S.C.A. § 1151 claim may have a substantial effect on the merits of his claim for special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.  The claim for SMC is inextricably intertwined with the 38 U.S.C.A. § 1151 claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, Board action on the SMC claim is deferred pending completion of the actions outlined in the REMAND below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A),(B); Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Review of the evidence of record reveals that the appellant was injected with a 100 cubic centimeter (cc) bolus of Optiray 320 (a radiocontrast media) in a VA facility on May 2, 2005.  As reflected in a May 4, 2005 diagnostic radiology technologist note, the appellant immediately developed hives over his entire body.  A VA physician then prescribed oral Benadryl for the appellant.  

However, review of the electronic of record reveals that no treatment note dated on May 2, 2005 has been included in the evidence of record.  In addition, a May 3, 2005 VA radiology supervisor note refers to the Veteran's signed consent form as being included in Vista Imaging and that document is also not included in the evidence of record.

Furthermore, review of the electronic record indicates that the appellant has been in receipt of relevant private medical care since May 2005.  He has received dermatological treatment and other medical care at the Cleveland Clinic, but no records from that facility are included in the evidence of record.  In addition, as reflected in an October 2014 VA physician note, the appellant had an episode of an allergic reaction secondary to receiving contrast for a CT scan at the Borgess Medical Center in Kalamazoo.  A November 2014 note indicates that the appellant's chronic itching related to his skin problem had worsened after being given contrast at Bronson Hospital.  It appears that the appellant underwent a CT scan on September 16, 2014, but no records relating to this 2014 treatment or allergic reaction have been included in the evidence of record.

Thus, VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all VA treatment records dated May 2, 2005 must be obtained and associated with the claims file.  The May 2005 VA informed consent form must be obtained from Vista Imaging and associated with the claims file.  Also, all outstanding relevant private treatment records dated from May 2005 onward must be obtained and associated with the claims file.

Turning to the substantive aspects of the Veteran's claim, the May 2007 VA medical opinion indicates that the appellant's claimed dermatological condition was unrelated to the May 2005 injection of contrast media.  The May 2007 VA medical opinion also indicated that there are risk factors for the development of hypersensitivity reactions to radiocontrast media, including underlying and preexisting atopy.    

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As previously stated, the RO obtained a medical opinion, in May 2007, from a VA physician who reviewed the claims file.  However, as noted above, medical treatment records are missing from the evidence of record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  In addition, the medical opinion did not delineate the type, extent or severity of the appellant's dermatology problems that existed prior to May 2, 2005, versus the type, extent or severity of the appellant's dermatology problems that existed after that date, including whether or not any preexisting condition had been aggravated as a result of the documented allergic reaction.  Furthermore, while the Veteran testified during his August 2016 Board videoconference hearing that he had experienced additional headaches and a loss of balance with standing plus more severe skin problems after his May 2005 allergic reaction, the May 2007 VA medical opinion only addressed the skin complaints.  Clearly, then, the May 2007 VA medical reviewer's opinion is inadequate.

Thus, the Board finds that a medical opinion from a physician is needed to address whether any additional skin or neurological disability the Veteran developed after May 2, 2005 was related to his documented allergic reaction to the contrast media injected that day, and, if so, whether said additional disability would not be considered an ordinary risk of the treatment provided.  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statute, regulation and any other applicable legal precedent has been completed. 

2.  After obtaining the appropriate release forms from the appellant, obtain all outstanding relevant private treatment records dated from 2005 onward.  In particular, obtain records from the Cleveland Clinic, Borgess Medical Center and Bronson Hospital, to include all dermatology and neurology treatment records and all records relating to the administration of contrast material in September 2014.

3.  Obtain all VA inpatient and outpatient records not already in the claims file from 2005 onward.  In particular, associate all treatment records, radiology records and Vista Imaging documents dated in May 2005 with the claims file.

4.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

5.  After the above development has been completed, arrange for a review of the evidence of record by a VA dermatologist.  The entire claims file and this remand must be reviewed.  The physician must provide reasons for the opinions.

The physician must provide an opinion as to the following:

A)  As reflected in the medical treatment records and VA examination reports dated prior to May 2005, as well as the Veteran's testimony presented in hearings conducted in November 1980, March 1984, August 1996, and August 1999, what, if any, were the Veteran's manifestations of skin pathology present prior to May 2, 2005?  Did the Veteran have any chronic dermatological pathology as of that date?  Did he use any medication for a skin condition as of that date?

B)  Has the Veteran been diagnosed with any chronic skin pathology such as folliculitis, radiation-related dermatitis, acne necrotica, papular eczema or dermatosis papulosa nigra since May 2, 2005?  What are his current manifestations of dermatological pathology, if any?  Does the Veteran take any medication for any skin condition?  If so, when did he start taking that medication?

C)  Is any portion of the Veteran's current skin pathology, if any, directly due to the May 2005 injection of contrast material or the result of some aggravation of a pre-existing disorder, if any, which occurred in connection with the May 2005 injection of contrast material?  Did the September 2014 allergic reaction at a private hospital result in any additional disability?  If any previously diagnosed condition is not currently present, specify the time period after May 2005 said condition was present and date it resolved.

D)  Is it as likely as not that VA failed to exercise the degree of care in connection with the May 2005 injection of Optiray 320 that would be expected of a reasonable health care provider? 
      
E)  Is there any additional disability that a reasonable health care provider would not have foreseen? 

Note: Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

6.  After the above development has been completed, arrange for a review of the evidence of record by a VA neurologist.  The entire claims file and this remand must be reviewed.  The physician must provide reasons for the opinions.

The physician must provide an opinion as to the following:

A)  As reflected in the medical treatment records and VA examination reports dated prior to May 2005, as well as the Veteran's testimony presented in hearings conducted in November 1980, March 1984, August 1996, and August 1999, what, if any, were the Veteran's manifestations of neurological pathology relating to headaches and difficulties with balance present prior to May 2, 2005?  Did the Veteran have any chronic neurological pathology as of that date?  

B)  Has the Veteran been diagnosed with any chronic neurological pathology such as migraine headaches or empty sella syndrome since May 2, 2005?  What are his current manifestations of neurological pathology, if any?  

C)  Is any portion of the Veteran's current neurological pathology, if any, directly due to the May 2005 injection of contrast material or the result of some aggravation of a pre-existing disorder, if any, which occurred in connection with the May 2005 injection of contrast material?  Did the September 2014 allergic reaction at a private hospital result in any additional disability?  If any previously diagnosed condition is not currently present, specify the time period after May 2005 said condition was present and date it resolved.

D)  Is it as likely as not that VA failed to exercise the degree of care in connection with the May 2005 injection of Optiray 320 that would be expected of a reasonable health care provider?
      
E)  Is there any additional disability that a reasonable health care provider would not have foreseen? 

Note: Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

7.  As to each of the above questions, each reviewer must state the conclusion on an at least as likely as not basis (i.e., to at least a 50-50 degree of probability).  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion cannot be provided without resort to speculation, the physician must state whether the inability is due the limits of the reviewer's medical knowledge, the limits of medical knowledge in general; or there is additional information that would permit the opinion to be provided.

8.  If a physical examination or additional history is needed before an opinion can be rendered, arrange for said examination.

9.  Conduct a review to verify that all requested opinions had been offered and if information was deemed lacking, refer the report to the VA reviewing physician(s) for corrections or additions.  

10.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the issues on appeal, including the SMC claim.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

